Name: Commission Regulation (EC) No 1851/95 of 26 July 1995 amending Regulation (EEC) No 1995/92 laying down detailed rules for the application, in respect of potato starch of the import arrangements provided for in the Interim Agreement concluded between the European Community and the European Coal and Steel Community, of the one part and the Republic of Poland, of the other part in order to implement the Agreement on Agriculture concluded during the Uruguay Round negotiations
 Type: Regulation
 Subject Matter: Europe;  EU finance;  trade;  international trade;  foodstuff;  plant product
 Date Published: nan

 28 . 7. 95 EN Official Journal of the European Communities No L 177/47 COMMISSION REGULATION (EC) No 1851/95 of 26 July 1995 amending Regulation (EEC) No 1995/92 laying down detailed rules for the application, in respect of potato starch of the import arrangements provided for in the Interim Agreement concluded between die European Community and the European Coal and Steel Community, of the one part and the Republic of Poland, of the other part in order to implement the Agreement on Agriculture concluded during the Uruguay Round negotiations whereas the rates of duties of the Common Customs Tariff shall be those applicable on the day of declaration of release for free circulation of the imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas, in order to take account of existing import arrangements in the cereal sectors and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, transi ­ tional measures are needed to adjust the preferential concessions in the form of partial exemption from the import duty on potato starch covered by CN code 1108 13 00 from the Republic of Poland ; Whereas Commission Regulation (EEC) No 1995/92 (2), as last amended by Regulation (EEC) No 2507/93 (3), lays down certain detailed rules of application of the reduction in the import levy for quotas open for import under preferential conditions ; whereas, as a result of the agree ­ ments concluded during the Uruguay Round of multila ­ teral trade negotiations, it is necessary to adjust these rules : Article 1 For the 1 995/96 marketing year, in Regulation (EEC) No 1995/92, 'levy' and 'levies' shall be replaced by 'import duty' and 'import duties' respectively each time that they appear. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 22. 12. 1994, p. 105. 0 OJ No L 199, 18 . 7. 1992, p . 14. 0 OJ No L 231 , 14. 9. 1993, p . 14.